FILED
                            NOT FOR PUBLICATION                              SEP 01 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30000

               Plaintiff - Appellee,             D.C. No. 1:93-cr-00043-SPW

 v.
                                                 MEMORANDUM*
WILLIAM LAMBERT, Jr., a.k.a. Duta,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Susan P. Watters, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      William Lambert, Jr., appeals from the district court’s judgment and

challenges the 24-month term of supervised release imposed as part of his sentence

following the revocation of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lambert contends that the district court procedurally erred by considering

impermissible sentencing factors. We review for plain error, see United States v.

Hammons, 558 F.3d 1100, 1103 (9th Cir. 2009), and find none. Lambert has failed

to show that any error affected his substantial rights. See United States v. Olano,

507 U.S. 725, 734-35 (1993).

      Lambert also contends that the 24-month term of supervised release is

substantively unreasonable. The district court did not abuse its discretion in

imposing Lambert’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The 24-month term of supervised release is substantively reasonable in light of the

18 U.S.C. § 3583(e) factors and the totality of the circumstances, including

Lambert’s repeated breaches of the court’s trust and his history of substance abuse.

See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                      15-30000